Stephens, J.
¶60 (dissenting in part) — I disagree with the majority’s conclusion that Proposition 1 may be applied at the Seattle-Tacoma International Airport consistent with the Revised Airports Act, RCW 14.08.330. In my view, the majority’s result offends the statute’s plain language, which provides that “[e]very airport” shall be under “the exclusive jurisdiction and control” of the “municipality ... controlling and operating it.” Id. Here, it is undisputed that the Port of Seattle controls and operates the Seattle-Tacoma International Airport. Its jurisdiction is therefore exclusive. Further, the statute provides “[n]o other municipality in which the airport... is located shall have any police jurisdiction of the [airport].” Id. It is undisputed that the city of SeaTac is the municipality in which the airport is located. The city of SeaTac thus has no police jurisdiction at the airport. A straightforward application of RCW 14.08.330 should end the matter.
¶61 Instead of applying the statute’s clear rule, the majority holds that Proposition 1 applies at the Seattle-Tacoma International Airport because the plaintiffs did not make a “factual showing that Proposition 1 would interfere with airport operations.” Majority at 793. This creates an unworkable rule requiring courts to adjudicate the jurisdictional boundary between governmental entities, determining in this case whether the city of SeaTac’s ordinances “interfere” with the undefined concept of “airport operations.” Id. The legislature decisively rejected such an uncertain case-by-case approach to airport regulation. I would hold that Proposition 1 may not be enforced at the Seattle-*811Tacoma International Airport. To this extent, I respectfully dissent.
I. The Revised Airports Act, RCW 14.08.330

A. RCW 14.08.330 Provides That Proposition 1 Cannot Be Applied at the Seattle-Tacoma International Airport

¶62 As we emphasize in every case of statutory interpretation, “[i]f the statute’s meaning is plain, we give effect to that meaning as the expression of the legislature’s intent.” Majority at 785 (citing State v. Jacobs, 154 Wn.2d 596, 600, 115 P.3d 281 (2005)). Only if “the statutory language is susceptible to more than one reasonable interpretation [is it] ambiguous, and we may ‘resort to extrinsic aids, such as legislative history,’ to resolve the ambiguity.” Id. at 785-86 (internal quotation marks omitted) (quoting Burton v. Lehman, 153 Wn.2d 416, 423, 103 P.3d 1230 (2005)).
¶63 In my view, there is no ambiguity in RCW 14.08.330. The statute simply provides, in relevant part, that “[e]very airport... controlled and operated by any municipality ... shall, subject to federal and state laws, rules, and regulations, be under the exclusive jurisdiction and control of the municipality . . . controlling and operating it.” RCW 14.08-.330. Here, it is undisputed that the Port of Seattle is the municipality that controls and operates the Seattle-Tacoma International Airport. Therefore, the Seattle-Tacoma International Airport is under the exclusive jurisdiction and control of the Port of Seattle.11
¶64 RCW 14.08.330 also provides that “[n]o other municipality in which the airport... is located shall have any police jurisdiction of the [airport] or any authority to charge or exact any license fees or occupation taxes for the opera*812tions.” (Emphasis added.) Here, it is undisputed that the “municipality in which the airport... is located” is the city of SeaTac. Id. Therefore, the city of SeaTac has no police jurisdiction over the Seattle-Tacoma Internal Airport and cannot charge or exact any license fees or occupation taxes for the airport operations.12
¶65 The statute contemplates that an airport will be owned and operated by one municipality, though physically located in another municipality’s territory. And the statute’s delineation of those two municipalities’ respective jurisdiction is clear. The “municipality . . . controlling and operating” the airport has “exclusive jurisdiction and control.” Id. The “municipality in which the airport ... is located” has “[no] police jurisdiction.” Id. The statute thus evidences the legislative desire to avoid uncertainty between jurisdictional lines. Its plain language compels the result that the Port of Seattle is the only local jurisdiction *813whose laws apply at the Seattle-Tacoma International Airport. Our analysis of RCW 14.08.330 should end there.13

B. The Majority’s New Test for RCW 14.08.330 Belies the Statute’s Text, Renders Other Provisions Meaningless, and Will Prove Unworkable

¶66 The majority creatively seeks to avoid the statute’s plain language by dividing the Seattle-Tacoma International Airport into two parts. The first part is a place — the geographic area in which the Port of Seattle owns title to the land and has the power to regulate. The second part is a set of activities — “airport operations and the subject of aeronautics.” Majority at 789 (emphasis omitted). As the majority sees things, it is only as to the second part that the Port of Seattle has exclusive jurisdiction and control. Id. at 789-90. After announcing this new interpretation, the majority concludes, “Proposition 1 has nothing to do with airport operations or the subject of aeronautics,” so the city of SeaTac has not invaded the Port of Seattle’s exclusive jurisdiction and control. Id. at 790-91. I disagree with the majority’s interpretation and application.
¶67 The majority’s distinction between the airport as a geographic area and as a set of functional activities (“airport operations or the subject of aeronautics,” id.) is nowhere to be found in the statute. The subject of the statute is simply “[e]very airport.” RCW 14.08.330. The statute does not slice and dice an “airport” to reveal some sort of “core airport function” judicial test. Instead the statute concerns, as its language says it does, the airport.
*814¶68 The statute’s structure confirms this. The statute follows a general rule/exception structure. Its general rule is that the municipality controlling and operating the airport (the Port of Seattle) shall have exclusive jurisdiction and control over the airport, and that no other municipality in which the airport is located (the city of SeaTac) shall have any police jurisdiction of the airport. RCW 14.08.330. The statute then has one exception to that rule. The exception provides, “However, ... a municipality in which an airport ... is located” (the city of SeaTac) “may be responsible for the administration and enforcement of the uniform fire code ... on that portion of any airport . . . located with its jurisdictional boundaries,” so long as it does this “by agreement with the municipality operating and controlling the airport” (the Port of Seattle). Id. Thus, a fire code is the single circumstance in which the city of SeaTac can enforce its laws within the airport.
¶69 This exception disproves the majority’s conclusion that “airport” in RCW 14.08.330 means only “airport operations or the subject of aeronautics,” majority at 791. If the legislature intended the operating municipality’s exclusive jurisdiction to be over only that narrow functional concept, why would the legislature specify an exception from the operating municipality’s exclusive jurisdiction to allow the municipality in which the airport sits to enforce a fire code at the airport? Under the majority’s view of the statute, the fire-code exception is simply unneeded because the city of SeaTac can already enforce a fire code at Seattle-Tacoma International Airport because that does not concern “airport operations or the subjection of aeronautics,” id.
¶70 The fire-code exception creates a second puzzle under the majority’s test. The exception provides that the city in which the airport is located (the city of SeaTac) may enforce a fire code within the airport only if the city does so “by agreement with the municipality operating and controlling the airport” (the Port of Seattle). RCW 14.08.330. Ás the majority notes, this exception was crafted by legislative *815amendment in response to concerns raised by the Seattle city attorney. Under the majority’s holding, the fire code exception seems misplaced. If the city of SeaTac can unilaterally impose other measures at the airport, such as Proposition l’s sweeping wage and employee right protections, what is the point of requiring the Port of Seattle’s consent to enforce a minimally intrusive fire code? Unless the majority is willing to say that enforcing a fire code “interfere [s]” with “airport operations or the subject of' aeronautics,” majority at 791, the majority leaves unanswered what role the fire code exception plays under its interpretation of the statute.
¶71 The majority’s flawed interpretation of RCW 14.08-.330 foreshadows the statute’s troubled future. Under the majority opinion, whether a business operating on airport property is bound by a city’s local law will now turn on case-by-case adjudication in court about whether the city’s particular ordinance “interfere [s]” with “airport operations or the subject of aeronautics,” id., however that concept may be construed. Even the SeaTac Committee for Good Jobs concedes that some minimum wage ordinances will affect “airport operations” under certain circumstances — though it maintains that Proposition 1 does not do so. See Wash. Supreme Court Oral Argument, Filo Foods LLC v. City of SeaTac, No. 89723-9 (June 26, 2014), at 17 min., 26 sec. through 19 min. 35 sec., audio recording by TVW, Washington State’s Public Affairs Network, http://www.tvw.org. To see the confusion the majority’s holding will create, consider the majority’s application of its new test to this case. The majority simply asserts and concludes, “Proposition 1 has nothing to do with airport operations or the subject of aeronautics.” Majority at 790-91. Yet, Proposition l’s text specifically regulates the performance of quintessential airport activities that the Port of Seattle contracts for, regulates, and licenses, including “aircraft interior cleaning; aircraft carpet cleaning; aircraft washing and cleaning; aviation ground support equipment washing and cleaning; aircraft water or lavatory *816services; [and] aircraft fueling.” SeaTac Municipal Code 7.45-.010(M)(l)(a); see also Br. of Resp’t Port of Seattle at 27-32 (describing the Port of Seattle’s regulation of these and other activities that Proposition 1 attempts to regulate). The majority’s summary conclusion that “Proposition 1 has nothing to do with airport operations or the subject of aeronautics,” majority at 790-91, makes the majority’s new test all the more troubling.
¶72 The legislature did not intend to foster a cottage industry of litigation over airport operations, where the courts arrive at case-by-case conclusory determinations under an imprecise test. It chose to draw a clear line. It enacted a statute that gives exclusive jurisdiction and control to the operating municipality. RCW 14.08.330. And it specifically said that “[n]o other municipality in which the airport... is located shall have any police jurisdiction of the [airport] ” Id. The legislature understood that because airports are unique, complex operations, they should be governed by one and only one local government — the one that specializes in controlling and operating them. This desire to have legal clarity at airports is especially understandable considering that airports can straddle multiple municipal, county, or state lines. See RCW 14.08.200 (multiple municipalities may jointly operate an airport), .030 (municipalities may establish airports outside this state).
II. The Minimum Wage Act, RCW 49.46.120
¶73 The majority offers an independent reason why the city of SeaTac can apply Proposition 1 at the Seattle-Tacoma International Airport. It believes the Minimum Wage Act, RCW 49.46.120, authorizes the ordinance to apply there. See majority at 791-93. No doubt, state law could authorize a city in which an airport is located to apply its ordinances at the airport. The Revised Airports Act makes this clear: the municipality controlling and operating an airport has exclusive jurisdiction and control of the *817airport, “subject to federal and state laws, rules, and regulations” RCW 14.08.330 (emphasis added).
¶74 The majority relies on the Minimum Wage Act’s provision that “any applicable federal, state, or local law or ordinance” that is more favorable to employees than state law remains effective. RCW 49.46.120. The majority reasons:
[S]tate law sets the minimum wage in any given location at the most favorable level to the employee whether by federal, state, or local law.. . . The Port of Seattle’s regulatory authority over the airport is subordinate to all state laws, including state minimum wage law, that require it to comply with local minimum wage laws.
Under Filo Foods’s reading, the two statutes would be inconsistent with one another. RCW 49.46.120 mandates that the laws in any given location most favorable to the employee shall be in full force and effect. That provision would be meaningless if the Port of Seattle could trump such laws in airports it controls. RCW 49.46.120 does not carve out an exception for airports, and RCW 14.08.330 does not contain any language indicating that the Port of Seattle’s jurisdiction and control over the airport includes the power to trump local minimum wage laws. As stated above, that provision precludes the city of SeaTac only from interfering with the operations of an airport. The ordinance does not do so.
Majority at 792-93. This line of reasoning takes down an argument no one is making. No one believes the Port of Seattle can “trump” the most employee-friendly applicable law.
¶75 The Minimum Wage Act provides that the most employee-friendly “applicable . . . local law” governs. RCW 49.46.120 (emphasis added). It does not, as the majority believes, “set[ ] the minimum wage in any given location at the most favorable level to the employee whether by federal, state, or local law.” Majority at 792 (emphasis added). Nor is the majority justified in its assumption that the *818relevant “given location” includes the Seattle-Tacoma International Airport. Instead, the Minimum Wage Act expressly leaves the question of an ordinance’s applicability for other cases. And this case asks whether Proposition 1 applies at the Seattle-Tacoma International Airport in light of RCW 14.08.330’s apparent shield against its application there. To say that the Minimum Wage Act determines that Proposition 1 is an “applicable ... local law,” RCW 49.46.120, at the Seattle-Tacoma International Airport is to assume the very conclusion we are debating. For that reason, the Minimum Wage Act does not aid our analysis.
III. Conclusion
¶76 I would affirm the superior court’s judgment and hold that the plain language of the Revised Airports Act, RCW 14.08.330, compels the result that the municipality controlling and operating an airport has exclusive jurisdiction and control over the airport, and the municipality in which the airport is located has no police jurisdiction of the airport. The city of SeaTac’s Proposition 1 cannot be enforced at the Seattle-Tacoma International Airport.
¶77 I do not share the majority’s concern that absent the application of Proposition 1 at the Seattle-Tacoma International Airport, those who work at the airport could be without legal recourse for obtaining employee protections. This concern appears to rest on the view that the Port of Seattle, as a special purpose district, has “functional differences” from the city of SeaTac. Majority at 785. But, we know the Port of Seattle recently enacted various protections for employees who work at the Seattle-Tacoma International Airport, including that total minimum compensation per hour must presently be $13.72 and must be $15.50 within two years.14 And apart from the Port of Seattle’s *819employment regulations, employees at the Seattle-Tacoma International Airport may seek the protection of state law and federal law, just as is the case for the roughly 2.5 million residents of unincorporated areas in this state without city governments.15 This is the structure of government that the legislature choose to institute for airports. I would leave it undisturbed. Accordingly, I respectfully dissent on this issue.
Reconsideration denied November 30, 2015.
Madsen, C.J., and Fairhurst and Wiggins, JJ., concur with Stephens, J.

 Of course, both federal law and state law apply at the Seattle-Tacoma International Airport, as RCW 14.08.330 recognizes. I will discuss below the majority’s point about another state law, the Washington Minimum Wage Act, RCW 49.46.120. Based on my resolution under RCW 14.08.330, there is no need to consider whether applicable federal law prohibits applying Proposition 1 at the airport.


 The majority contends that my reading renders superfluous RCW 14.08.330’s provision concerning police jurisdiction, license fees, and occupation taxes. Not so. The city of SeaTac and the Port of Seattle agree that the term “ ‘police jurisdiction’ ” in the statute “is not synonymous with the police power. Rather, ‘police jurisdiction’ refers to a municipality’s authority to exercise extraterritorial jurisdiction.” Br. of Appellants City of SeaTac & Kirstina Gregg, City of SeaTac Clerk at 10 & n.16; accord Br. of Resp’t Port of Seattle at 11. The purpose of the statute’s provision that SeaTac “shall [not] have any police jurisdiction” of the airport is to foreclose the city’s otherwise colorable argument that, although it does not have traditional police powers at the airport under RCW 14.08.330’s first sentence, it has extraterritorial “police jurisdiction” there. RCW 14.08.330. The fact that the legislature went out of its way to expressly reject this argument reinforces the scope of the exclusive jurisdiction articulated in RCW 14.08.330’s first sentence.
Nor is the statute’s provision that denies SeaTac authority to charge or exact any license fees or occupation taxes at the airport superfluous. As is common in legislation, RCW 14.08.330 includes a general provision followed by specific examples that are included out of an abundance of caution. The specific prohibition on license fees and occupation taxes clarifies the general language on exclusive jurisdiction; it is not superfluous. E.g., Henry Campbell Black, Handbook on the Construction and Interpretation of the Laws 431 (2d ed. 1911) (“[A] proviso ... may be introduced from excessive caution, and designed to prevent a possible misinterpretation of the statute . . . .”).


 The majority relies on dicta from King County v. Port of Seattle, 37 Wn.2d 338, 348, 223 P.2d 834 (1950), stated in the context of our conclusion that RCW 14.08.330 does not violate the constitutional provision that “ ‘[t]here shall be no territory stricken from any county.’ ” (Quoting Wash. Const, art. XI, § 3.) Separate from determining the statute’s constitutionality, when we applied RCW 14.08.330, we held RCW 14.08.330 precludes King County from enforcing taxi licensing fees at Seattle-Tacoma International Airport. Id. at 346-47. The case’s holding provides no support to authorize a local regulation at the Seattle-Tacoma International Airport.


 See Port op Seattle, Resolution 3694 (as amended July 22, 2014), https:// www.portseattle.org/About/Commission/Commission-Resolutions/Resolutions/Reso lution_No_3694_as_amended.pdf). Litigants challenged whether the Port of Seattle *819has the statutory power to adopt these employee protections. But the United States District Court for the Western District of Washington denied those plaintiffs’ motion for a preliminary injunction to enjoin the Port of Seattle’s regulations. The court found the plaintiffs did not show a likelihood of success on the merits and held the Port of Seattle has authority to adopt these employee protections. See Air Transp. Ass’n of Am., Inc. v. Port of Seattle, No. C14-1733-JCC (W.D. Wash. Dec. 19, 2014) (court order) (appeal pending). Notwithstanding the majority’s dicta on the subject, the Port of Seattle’s authority to adopt employment regulations is not at issue in this case.


 See Office of Fin. Mgmt. Forecasting & Research Div., State of Washington: 2014 Population Trends 15 (2014), http://www.ofm.wa.gov/Pop/aprill/poptrends.pdf; see also id. at 4 (“[T]he five largest unincorporated county areas (Pierce, Snohomish, King, Clark, and Kitsap) have almost [the same] population as the five largest cities in the state (Seattle, Spokane, Tacoma, Vancouver, and Bellevue), 1.34 versus 1.36 million respectively.”).